Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO2008/000220 (“Blankenspeck”). 
Regarding claim 8, Blankenspeck discloses a method of making a worm gear (paras. [0002]-[0004]) comprising: forming a gear blank (element 1 of fig. 1) having: a first plurality of individual lugs (elements 4 of figs. 1, 2 & 5, page 4, wherein all references to the Blankenspeck specification refer to the machine translation submitted herewith),  formed about an outer circumferential edge of said blank (fig. 1, wherein outer circumferential edge is the annular portion between the grooves 3 & 3’), each lug of the first plurality of lugs extends orthogonally from the outer circumferential edge (figs. 1, 2 & 5, page 4) and radially between the outer circumferential edge and a first inner circumferential edge formed on a first face of the gear blank (figs. 1, 2 & 5, wherein the first face is illustrated below in annotated fig. 5 of Blankenspeck and the inner circumferential edge is interpreted as the outer edge of the first face that overlaps with the bottom of grooves 3), 

    PNG
    media_image1.png
    660
    794
    media_image1.png
    Greyscale

As can be seen above the first face is the annular portion that connects all of the lugs 4.
Blankenspeck further discloses each of the first plurality of individual lugs having a pair of lug lateral edges (figs. 1, 2 & 5, i.e. the sides of the lugs adjacent the grooves 3), a lug outer edge (i.e. the top of the lugs) and a lug inner edge (figs. 1, 2 & 5, i.e. the edge that connects with the first face), the pair of raised lateral edges each having a common radial length (figs. 1, 2 & 5, page 4, wherein one of skill in the art will appreciate that the grooves 3, and thus the lateral edges, have substantially the same shape and dimensions).
Blankenspeck also discloses a second plurality of individual lugs (elements 4’ illustrated in figs. 1, 2 & 5) formed on a second face of the gear blank (the face opposite the first face illustrated in annotated fig. 5 above), the second plurality of individual lugs opposite and offset from the first plurality of individual lugs (figs. 1, 2 & 5, page 4), wherein each lug of said second plurality of individual lugs extends between the outer circumferential edge and a second inner circumferential edge formed on the second face (figs. 1, 2 & 5, wherein the second inner circumferential edge is the opposite edge of the first inner circumferential edge described above and that overlaps the bottom of grooves 3’), wherein circumferentially adjacent lugs of the second plurality of individual lugs have a second circumferential spacing therebetween (figs. 1, 2 & 5).
Blankenspeck further discloses molding said material around said plurality of individual lugs to form a polymeric ring (element 2 fig. 5, pages 4-5). Claim 8 also recites the first plurality of individual lugs and the second plurality of individual lugs facilitate a uniform flow of a material around said plurality of individual lugs. This is not a structural limitation, thus the blank merely has to be capable of this. Blankenspeck teaches the design of the gear blank allows a uniform pressure distribution (pages 4-5), thus one of skill in the art will appreciate that the gear blank of Blankenspeck, including the lugs, is capable facilitating a uniform flow of material around the lugs. 
Regarding claim 12, Blankenspeck further discloses said ring is overlaying a portion of said gear blank including said plurality of individual lugs, said ring having an outer diameter, said outer diameter generally greater than a gear blank diameter (fig. 1, page 1 lines 78-90).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable US Patent No. 1,771,370 (“Benge”) in view of USPGPub No. 2002/0056588 (“Kuze”).
Claim 8 recites a method of making a worm gear. Benge is directed to making a gear capable of being driven by helical teeth, i.e. is capable of being driven by a worm (page 1 lines 1-13 and 90-97). 
Claim 8 further recites: forming a gear blank having a first plurality of individual lugs formed about an outer circumferential edge of said blank, each lug of the first plurality of lugs extends from the outer circumferential edge and radially between the outer circumferential edge and a first inner circumferential edge formed on a first face of the gear blank, each of the first plurality of individual lugs having a pair of lug lateral edges, a lug outer edge and a lug inner edge, the pair of raised lateral edges each having a common radial length; and a second plurality of individual lugs formed on a second face of the gear blank, the second plurality of individual lugs opposite and offset from the first plurality of individual lugs, wherein each lug of said second plurality of individual lugs extends between the outer circumferential edge and a second inner circumferential edge formed on the second face, wherein circumferentially adjacent lugs of the second plurality of individual lugs have a second circumferential spacing therebetween.
Benge discloses the gear blank 2 having a disc with a first face, i.e. the left radially extending surface of the portion of the disc extending between lug 6 and portion 3 when viewing fig. 1, and a second face, i.e. the right radially extending surface of the portion of the disc extending between lug 6 and portion 3 when viewing fig. 1. The first and second faces are disposed on opposite axial ends of the portion of the disc extending between the lugs 6 and outer circumferential edge (interpreted as the radially outer end of the portion of the disc and including the top surface of the lugs) and the inner circumferential edge (interpreted as the edge of the first face that tongues 3 extend from) (fig. 1). The lug outer edge is interpreted as the top face of the lugs, the lug inner edge is interpreted as the bottom face of the lugs, and the lateral sides are interpreted as the left and right sides that connect the top and bottom faces of the lugs (fig. 1). 
The lugs 6 that project axially to the right from the second face when viewing fig. 1 are interpreted as the second plurality of lugs, wherein the second lugs are circumferentially offset and extend in the opposite axial direction with respect to the first lugs. The second lugs also comprise the outer circumferential edge and extend radially between the inner and outer circumferential ends, wherein the second inner circumferential edge is opposite of the first inner circumferential edge and defined by openings due to the tongues 3 (fig. 1).
Claim 8 also recites molding said material around said plurality of individual lugs to form a polymeric ring. Benge discloses to mold polymeric part 7 directly on the lugs 6 such that the part 7 partially or completely embeds the lugs 6 (fig. 1, page 1 lines 78-90, wherein bakelite and rubber are both polymers). The part 7 forms an outer ring for teeth to be formed on (fig. 1, page 1 line 90 – page 2 line 12).
Claim 8 recites the first and second lugs facilitate a uniform flow of a material around said plurality of individual lugs. This is not a structural limitation, thus the blank merely has to be capable of this. One of skill in the art will appreciate that the gear blank of Blankenspeck, including the lugs, is capable facilitating a uniform flow of material around the lugs because Blankenspeck teaches the lugs being completely embedded.
Benge fails to explicitly teach the lugs extending orthogonally from the first and second faces. However, this would have been obvious in view of Kuze.
Similarly to Benge, Kuze is directed to forming a worm gear by overmolding a tooth body on a gear blank (paras. [0002]-[0009]). Also similarly to Benge, Kuze teaches the outer portion of the gear blank to be bent to form a cylinder part 83, i.e. axially extending portion 
In this case, both Benge and Kuze are directed to molding a tooth part onto a gear blank to form a worm gear. Benge and Kuze also both teach to bend an outer portion of the gear blank that the tooth part is configured to be molded on. Benge teaches that the lugs extend transversely to the outer edge, however, Benge fails to explicitly teach that the lugs are orthogonal to the outer edge. Kuze teaches that the outer bent portion may be orthogonal to the outer edge. Since the gear blank of Kuze is configured to have a tooth part overmolded onto the bent outer portion, it would be predictable that modifying the lugs of Benge to be orthogonal to the outer edge will still allow the tooth portion to be satisfactorily overmolded onto the gear part. Thus, it is obvious to modify Benge such that the lugs extend orthogonally to the outer edge. 
Regarding claim 12, Benge further teaches said ring is overlaying a portion of said gear blank including said plurality of individual lugs, said ring having an outer diameter, said outer diameter generally greater than a gear blank diameter (fig. 1, page 1 lines 78-90). 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benge as applied to claim 8 above, and further in view of USPGPub No. No. 2006/0175123 ("Yabe").
Regarding claim 9, Benge et al. fails to explicitly teach hobbing gear teeth onto an outer surface of said ring. However, this limitation would have been obvious in view of Yabe.
Similarly to Benge et al., Yabe is directed to forming a worm gear 31 having an outer ring portion 43 molded on a disc portion 42 of a different material (fig. 3, para. [0039] & [0078]). Yabe teaches that it is known to cut teeth 44 into the outer ring portion of multi-material gears after molding outer ring portion to the disc portion (para. [0080]).
In this case, Benge et al. teaches a multi-material gear comprising teeth on the outer ring portion, but is silent as to how to form the teeth. Yabe teaches one of skill in the art that it is known to cut teeth into the outer ring portion with a hob. As such, in view of Yabe it would be predictable and obvious to cut the teeth into the outer ring portion with a hob after molding the ring portion to the disc.

Yabe teaches that it is known for worm wheels to be positioned on a steering wheel shaft lib in order to provide a vehicle with an electric power steering device (fig. 2, paras. [0037] & [0038]).
In this case, both Benge et al. and Yabe teach gear wheels capable of engaging a worm. Yabe teaches one of skill in the art that it is known for worm wheels to be placed on a steering wheel shaft. Thus, it is predictable that sliding, i.e. pressing, the gear blank on a steering wheel shaft will allow the worm gear to function as intended within an electric power steering device. As such, it would be obvious to press the gear blank over a steering wheel shaft in order to provide an electric power steering device for a vehicle.

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered. The examiner agrees that the 112(a) rejection has been overcome, and, thus, is withdrawn.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”